Title: To George Washington from Joshua Mersereau, 30 March 1779
From: Mersereau, Joshua
To: Washington, George


Rutland [Mass.] March 30—1779
I herewith present my best respects To your Excelency—inclose you, all the News papers I can Collect, and 6 lemons—Wish it Was 600 as its all I am at present master of; hope it Will be Acceptable.
The Hon: genl Gates informd me your Excely had Wrote me, respecting the Prisoners—Which I have not had the Honor to receive, I have Wrote Col. Beaty, for some germain papers, Which, agreeable to your Excelencys (former) requests—I hope to make good Use of; as the Germains Still retain the Same good opinion of me, and put Great Confidence in me; Saying I am Their Father, and The best man in the World; I have got them to believe, that they are neglected & Dispisd by the British, Which retards thier Exchange, this raises their resentment greatly, as Well officers as men.
Col. Ormong [Armand] proposes coming here to inlist men, I Disapprove of the mode, Unless its your Exelencys Commands, the fairer I Stand With them in publick, the more its in my power, to answer our, purposes—I have indulgd the prisoners, to have 6 lb. Sope for 100 men per Week, to keep them Clean, and Continud their rations, at 12 Ozs. Bread & beaf per Day, hope your Excelency Will approve of it, Shall be happy in Obeying your Exelencys Commands, When ever in my power. I have the Honor to be your Exelencys most Obedt and Very: Hum: Servt
Joshua Mersereau
Some of the Germains drinckd Success to your Exelency—and Where highly pleasd that Land &c. Was Offerd them, if they returnd after being Exchangd Which many have agreed to Comply With—I had a man With them, in their retreat thro Jersey, Who says he Executed his orders and Causd that Desertion; Which he refers me, to A Gentleman on long Island for proof of his Conduct, I Shall make your Excelency more aquainted With my engagements When I have the Honor to See you.
J: M:
P.s. pray take off my signature or Commit this to the flames.
